                                          Case 3:20-cv-00124-MMC Document 46 Filed 08/12/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RAQUEL AGUILAR, et al.,                        Case No. 20-cv-00124-MMC
                                                       Plaintiffs,
                                  8
                                                                                        ORDER DENYING PLAINTIFFS'
                                                 v.                                     MOTION TO AMEND; VACATING
                                  9
                                                                                        HEARING
                                  10     WALGREEN CO.,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiffs' Motion, filed July 13, 2020, to amend their operative

                                  14   complaint, the First Amended Complaint ("FAC"). Defendant has filed opposition, to

                                  15   which plaintiffs have replied. Having read and considered the papers filed in support of

                                  16   and in opposition to the motion, the Court deems the matter appropriate for determination

                                  17   on the parties’ respective written submissions, VACATES the hearing scheduled for

                                  18   August 21, 2020, and rules as follows.

                                  19          In said complaint, plaintiffs, who are 51 individuals who have worked as

                                  20   "Walgreens Store Manager[s] in California," allege that, "[n]otwithstanding their titles,"

                                  21   they "primarily performed hourly tasks like stocking shelves and cashiering" (see FAC

                                  22   ¶ 1), and that, as a result of defendant's having misclassified them as managers,

                                  23   defendant has not paid them for overtime hours worked or provided them with the

                                  24   requisite number of rest breaks and meal periods.

                                  25          By the instant motion, plaintiffs seek leave to file a Second Amended Complaint

                                  26   ("Proposed SAC") for the purpose of adding class action allegations. Specifically,

                                  27   plaintiffs, in addition to asserting their own individual claims as alleged in the FAC, seek

                                  28   to proceed on behalf of a putative class of "[a]ll individuals employed by Walgreens as a
                                          Case 3:20-cv-00124-MMC Document 46 Filed 08/12/20 Page 2 of 3




                                  1    Store Manager or the functional equivalent however titled in California." (See Proposed

                                  2    SAC ¶ 19.)1 Although plaintiffs acknowledge that an earlier-filed putative class action

                                  3    asserting claims on behalf of Walgreens Store Managers is pending in the Eastern

                                  4    District of California, namely, Caves v. Walgreens Co., Civil Case No. 2:18-cv-2910-

                                  5    MCE-DB,2 plaintiffs contend the parties in Caves have reached a settlement on behalf of

                                  6    the putative class that is "woefully inadequate" (see Pls.' Mot. at 1:14-15) and that the

                                  7    plaintiffs in Caves are "not capable of adequately representing" the class (see id. at 2:7-

                                  8    10). As a consequence, plaintiffs argue, they should be allowed to proceed on behalf of

                                  9    the putative class in the instant action.

                                  10           Although a court "should freely give leave [to amend] when justice so requires,"

                                  11   see Fed. R. Civ. P. 15(a)(2), the Court finds the proposed amendment is not in the

                                  12   interests of justice. In particular, allowing plaintiffs in the instant action to file what would
Northern District of California
 United States District Court




                                  13   be a duplicative class action complaint would, as set forth below, run afoul of the "first-to-

                                  14   file" rule.

                                  15           The "first-to-file rule" allows a district court to "transfer, stay, or dismiss an action

                                  16   when a similar complaint has already been filed in another federal court." See Alltrade,

                                  17   Inc. v. Uniweld Products, Inc., 946 F.2d 622, 623 (9th Cir. 1991). The rule was

                                  18   "developed to serve the purpose of promoting efficiency" and "should not be disregarded

                                  19   lightly." See id. at 625 (internal alteration, quotation and citation omitted). In this

                                  20   instance, the initial complaint in Caves was filed more than a year before the initial

                                  21   complaint here, the operative complaint in Caves and plaintiffs' Proposed SAC assert the

                                  22   same misclassification claim, and the parties, i.e., the putative classes, are the same.

                                  23   See id. (holding first-to-file rule applies "when a complaint involving the same parties and

                                  24

                                  25           1
                                                   The Proposed SAC is filed as Exhibit 7 to the Declaration of Edward J. Wynne.
                                  26           2
                                               Plaintiffs acknowledge another putative class action asserting claims on behalf of
                                  27   Walgreens Store Managers is pending in the Superior Court in and for the County of San
                                       Francisco, specifically, Morales v. Walgreen Co., Case No. CGC-18-570597, which
                                  28   action has been stayed in favor of Caves.

                                                                                        2
                                          Case 3:20-cv-00124-MMC Document 46 Filed 08/12/20 Page 3 of 3




                                  1    issues has already been filed in another district"); Bodley v. Whirlpool Corp., 2018 WL

                                  2    2357640, at *2 (N.D. Cal. May 24, 2018) (holding, when applying first-to-file rule to

                                  3    putative class action complaints, courts "compare the classes, not the class

                                  4    representatives").

                                  5           Although a court may, in its discretion, "dispense with the first-filed principle for

                                  6    reasons of equity," see Alltrade, 946 F.2d at 628, the Court discerns no basis to do so

                                  7    here. The issues raised by plaintiffs in the instant motion, specifically, that the proposed

                                  8    class settlement in Caves is inadequate and that the plaintiffs in Caves are not adequate

                                  9    representatives, are issues to be determined by the Eastern District of California in the

                                  10   context of a motion to approve the settlement, not by this Court in the context of a motion

                                  11   to amend or otherwise.

                                  12          Accordingly, the motion to amend is hereby DENIED.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: August 12, 2020
                                                                                                 MAXINE M. CHESNEY
                                  16                                                             United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
